                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


I.M. WILSON, INC.,          :
                  Plaintiff,:                               CIVIL ACTION
                            :
         v.                 :
                            :
OTVETSTVENNOSTYOU “GRICHKO” :
et al.,                     :                               NO. 18-5194
             Defendants.    :


                                     MEMORANDUM

PRATTER, J.                                                                  DECEMBER 10, 2018

       This case has all the makings of an intricate ballet: alleged nefarious behavior, foreign

intrigue, and the Federal Rules of Civil Procedure.        I.M. Wilson, Inc. contends that the

defendants in this case are infringing on its use of the GRISHKO trademark by selling

GRISHKO branded ballet shoes in the United States. But before the Court can address the

underlying trademark infringement claims, the plaintiff seeks leave for alternative service on the

foreign defendants under Rule 4(f)(3) of the Federal Rules of Civil Procedure. Because I.M.

Wilson has demonstrated that alternative service through the defendants’ U.S. counsel is

appropriate in this matter, the Court grants the motion.

                                          BACKGROUND

       I.M. Wilson, Inc. brings this trademark infringement lawsuit against Defendants Grishko

Dance, S.R.O., Nicolai Grishko, and Obchtchestvo S Ogranitchennoy Otvetstevennostyou

“Grichko” (“OOO Grichko”). I.M. Wilson is a Pennsylvania corporation that sells a variety of

dancewear products, including pointe shoes. In the late-1980s, I.M. Wilson entered into an

agreement with Mr. Grishko to develop and sell a brand of pointe shoes in the United States.

I.M. Wilson developed the plans and marketed the brand while Mr. Grishko, through his
                                                 1
company Grishko, Inc., developed the shoes themselves.              I.M. Wilson allegedly owns the

GRISHKO brand in the United States. OOO Grichko sells GRISHKO products throughout the

world through third parties and owns territorial rights in the GRISHKO mark in some countries

other than the United States. OOO Grichko is a Russian limited liability company with a

principal business address in Moscow. Grishko Dance is a limited liability company organized

under the laws of the Czech Republic with an address in Prague. And Nicolai Grishko is the

principal owner and operator of OOO Grichko and Grishko Dance. Mr. Grishko has a business

address in Moscow.

       Almost 30 years after the parties began their business relationship, I.M. Wilson contends

that the defendants are infringing on the GRISHKO trademark by selling GRISHKO branded

products to U.S. customers through Internet sales and distributors in Canada. To pursue this

claim, I.M. Wilson seeks, pursuant to Fed. R. Civ. P. 4(f)(3), to serve the defendants with a copy

of the summons and the complaint via the Russian defendants’ U.S. attorney, Brian Kinder.

                                        LEGAL STANDARD

       Service of an individual in a foreign country is governed by Rule 4(f) of the Federal

Rules of Civil Procedure. And, when “service is being attempted on a foreign corporation,

partnership, or association, Rule 4(h) provides that service may be completed in any manner

prescribed by Rule 4(f), except for personal delivery” under Rule(4)(f)(2)(C)(i). Graphic Styles/

Styles Int’l LLC v. Vinnie’s Int’l Hong Kong Custom Tailors, No. 17–02713, 2018 WL 558457,

at *1 (E.D. Pa. Jan. 25, 2018); see also Fed. R. Civ. P. 4(h)(2).

       Under Rule 4(f)(1), a plaintiff may serve an individual in a foreign country “by any

internationally agreed means of service that is reasonably calculated to give notice, such as those

authorized by the Hague Convention on the Service Abroad of Judicial and Extrajudicial

documents.” “If there is not internationally agreed means, or if an international agreement
                                                  2
allows but does not specify other means” a plaintiff may serve a defendant “by a method that is

reasonably calculated to give notice.” Fed. R. Civ. P. 4(f)(2). This can include such methods as

those “prescribed by the foreign country’s law for service in an action in its courts of general

jurisdiction” or methods that “the foreign authority directs in response to a letter rogatory or

letter of request.”   Fed. R. Civ. P. 4(f)(2)(A)–(B).       Or, “unless prohibited by the foreign

country’s law,” a plaintiff can serve a foreign defendant by “delivering a copy of the summons

and the complaint to the individual personally” or “using any form of mail that the clerk

addresses and sends to the individual and that requires a signed receipt.” Fed. R. Civ. P.

4(f)(2)(C).

       A plaintiff may also use “other means not prohibited by international agreement, as the

court orders.” Fed. R. Civ. P. 4(f)(3); see also Braverman Kaskey, P.C. v. Toidze, No. 09–3470,

2013 WL 6095679, at *4 (E.D. Pa. Nov. 19, 2013), aff’d, 599 F. App’x 448 (3d Cir. 2015). The

Advisory Committee Notes on the 1993 Amendments to Rule 4(f) further state that “Paragraph

(3) authorizes the court to approve other methods of service not prohibited by international

agreements. The Hague Convention, for example, authorizes special forms of service in cases of

urgency if convention methods will not permit service within the time required by the

circumstances.”

       “Service pursuant to Rule 4(f)(3) is ‘neither a last resort nor extraordinary relief. . . . It is

merely one means among several which enables service of process on an international

defendant.’” Knit With v. Knitting Fever, Inc., No. 08–4221, 2010 WL 4977944, at *3 (E.D. Pa.

Dec. 7, 2010) (quoting Rio Props., v. Rio Int’l Interlink, 284 F.3d 1007, 1015 (9th Cir. 2002)).

Rule 4(f)(3)’s only limitations are that the Court must direct the service and such service must

not be prohibited by international law. Id.; see also Graphic Styles, 2018 WL 558457, at *2.



                                                  3
“The decision of whether to allow alternative service of process under this Rule is committed to

the sound discretion of the district court” and the district court may, but need not, require the

parties to show that they have attempted service and still require court intervention. Knit With,

2010 WL 4977944, at *3; Arista Records, LLC v. Media Services, LLC., No. 06–15319 2008 WL

563470, at *2 (S.D.N.Y. Feb 25, 2008) (“Because there is no reason to believe that service would

be effective if plaintiffs were required to serve [the defendants] in accordance with the Hague

Service Convention procedures, substituted service pursuant to Rule 4(f)(3) is appropriate.”).

       “Once a court is convinced that its intervention is necessary and alternate service is

appropriate, the court must ascertain a method of service that will comport with constitutional

notions of due process.” Knit With, 2010 WL 4977944, at *4. The Supreme Court of the United

States has stated that “the core function of service is to supply notice of the pendency of a legal

action, in a manner and at a time that affords the defendant a fair opportunity to answer the

complaint and present defenses and objections.” Henderson v. United States, 517 U.S. 654, 672

(1996). Trial “courts have authorized a wide variety of alternative methods of service including

publication, ordinary mail, mail to the defendant’s last known address, delivery to the

defendant’s attorney, telex, and most recently, email.” Rio Props., 284 F.3d at 1016; see also

Knit With, 2010 WL 4977944, at *4. “Repeatedly, courts around the country have found that

service upon a foreign defendant through counsel is appropriate to prevent further delays in

litigation.” Knit With, 2010 WL 4977944, at *3 (collecting cases).

                                           DISCUSSION

       In this case, I.M. Wilson seeks to serve the defendants via the Russian defendants’ U.S.

attorney under Fed. R. Civ. P. 4(f)(3).

       Both the United States and the Russian Federation are signatories to the Hague

Convention; however, “Russia unilaterally suspended all judicial cooperation with the United
                                                4
States in civil and commercial matters” in 2003. U.S. Dep’t of State, Russia Judicial Assistance,

https://travel.state.gov/content/travel/en/legal/Judicial-Assistance-Country-Information/RussianF

ederation.html (last visited Dec. 6, 2018). And, although “the Department of State is prepared to

transmit letters rogatory for service or evidence to Russian authorities via diplomatic channels, in

the Department’s experience, all such requests are returned unexecuted. Likewise requests sent

directly by litigants to the Russian Central Authority under the Hague Service Convention are

returned unexecuted.” Id.; see also Arista, 2008 WL 563470, at *2; Henry F. Teichmann, Inc. v.

Caspian Flat Glass OJSC, No. 13–458, 2013 WL 1644808, at *1 (W.D. Pa. Apr. 16, 2013). In

light of this, I.M. Wilson suggests that the best way to serve the Russian defendants is through

their U.S. counsel.

       I.M. Wilson expresses fear that service on Czech Defendant Grishko Dance will take too

long, even though the Czech Republic is also a signatory to the Hague Convention. U.S. Dep’t

of State, Czech Republic Judicial Assistance, https://travel.state.gov/content/travel/en/legal/Judic

ial-Assistance-Country-Information/CzechRepublic.html. I.M. Wilson expects that it will take

two to four months to execute service on Grishko Dance. See Hague Conference on Private

International Law, Czech Republic – Central Authority & practical information, Hague Service

Convention, available at https://www.hcch.net/en/states/authorities/details3/?aid=249 (last

visited December 6, 2018); see also Richmond Technologies, Inc. v. Aumtech Business Solutions,

No. 11–2460, 2011 WL 2607158, at *13 (N.D. Cal. July 1, 2011) (permitting service on Indian

defendants through their U.S. counsel when service in India could take in excess of six months).

Given that I.M. Wilson recently filed a motion for a preliminary injunction, the plaintiff argues

that serving the Russian defendants’ attorney, Mr. Kinder, in the United States will expedite the

process and curtail I.M. Wilson’s suffering of further harm.



                                                 5
       The Court finds that alternative service via the Russian defendants’ U.S. attorney, Mr.

Kinder, is appropriate in this case. As far as the Court is aware, service through American

counsel is not prohibited by Russian law or international agreement nor is it barred by any laws

of the Czech Republic. In fact, I.M. Wilson has cited to case law in support of its motion that is

directly on point. See RSM Production Corp. v. Fridman, No. 06–11512, 2007 WL 2295907, at

*6 (S.D.N.Y. Aug. 10, 2007) (permitting service on a resident of the Russian Federation through

his American counsel); Calista Enterprises, Ltd. v. Tenza Trading, Ltd., 40 F. Supp. 3d 1371,

1376 (D. Or. 2014) (allowing service on a defendant’s domestic attorneys for a defendant

residing in the Czech Republic because the Czech Republic has objected to service by mail under

the Hague Convention).

       Additionally, service through U.S. counsel is reasonably calculated to notify OOO

Grichko and Mr. Grishko—and, by extension, Grishko Dance—of this litigation. Reportedly,

Mr. Kinder is actively representing OOO Grichko and Mr. Grishko in a number of opposition

and cancellation proceedings before the Trademark Trial and Appeal Board involving the same

trademarks at issue in this case. I.M. Wilson has communicated with Mr. Kinder concerning

these actions and therefore has the correct contact information for him.         Mr. Kinder can

reasonably inform the defendants about this litigation given his ongoing professional relationship

with and duties to the defendants. Fridman, No. 06–11512, 2007 WL 2295907, at *6 (stating

that service on the defendant’s U.S. counsel was appropriate because of the counsel’s well-

established relationship with the defendant).

       Service on Mr. Kinder is also appropriate for Grishko Dance because such service is

reasonably calculated to provide notice of this litigation to the company. Mr. Grishko is the sole

director and board member of Grishko Dance and, as previously stated, Mr. Kinder already



                                                6
represents Mr. Grishko in U.S. litigation. And, given the outstanding motion for preliminary

injunction and expedited nature of the proceedings, it is imperative that the defendants are served

with some relative urgency to best represent themselves and their interests.

                                           CONCLUSION

       For the reasons set out in this Memorandum, the Court grants Plaintiff’s motion for

alternative service. Plaintiff I.M. Wilson, Inc. is authorized to serve process on Defendants

Obchtchestvo S Ogranitchennoy Otvetstevennostyou “Grichko”, Nicolai Grishko, and Grishko

Dance, S.R.O. by serving Defendants’ U.S. counsel, Brian Kinder, with the Summons and the

Complaint at his business address in accordance with the guidelines set forth in Fed. R. Civ. P.

4(c). 1 An appropriate order follows.




                                                              BY THE COURT:


                                                              /s/ Gene E.K. Pratter__________
                                                              GENE E.K. PRATTER
                                                              UNITED STATES DISTRICT JUDGE




1
        The Court recognizes that I.M. Wilson, Inc. has proposed service upon Mr. Kinder by “e-mail.”
Lest such a ubiquitous means of communication fall prey to a “spam” filter, or worse, service shall be
with hard copy material.
                                                  7
